Citation Nr: 0700601	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for cold injury 
residuals, to include a skin disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Huntington, West Virginia.

In March 2006, the Board issued a decision which denied the 
veteran's claims for service connection for post-traumatic 
stress disorder (PTSD), left hip disorder, and cold injury 
residuals, to include a skin disorder.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2006, the Court granted a Joint Motion for Remand (Joint 
Motion), and remanded the claim for additional review and 
consideration by the Board.

Along with this decision, the Board has issued an Order to 
Vacate its prior decision dated March 29, 2006.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of post-
traumatic stress disorder (PTSD) for VA compensation 
purposes.

2.  The veteran's current left hip and skin disabilities are 
not related to military service, or to any incident therein.

3.  The objective medical evidence of record does not show 
cold injury residuals.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).

2.  A left hip disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Cold injury residuals, to include a skin disorder, were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claims, VA notified the veteran by letters dated in January 
and October 2002 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The October 2002 letter did 
not expressly direct the veteran to do this, but stated 
"tell us about any additional information or evidence that 
you want us to try to get for you," "send the information 
describing the additional evidence or the evidence itself to 
the address at the top of this letter," and "if you have no 
evidence to submit . . . please indicate that . . ."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the February 2003 statement of the case.  It is 
clear from these documents that the RO was asking for any 
records related to the veteran's claims.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

In this case, RO development revealed the veteran's service 
medical records were likely destroyed, presumed to have been 
lost in a 1973 fire at the National Personnel Records Center 
(NPRC) facility located in St. Louis, Missouri.  The veteran 
was notified of this loss by the RO on multiple occasions, to 
include by the rating decision dated in February 2003 and the 
Statement of the Case, dated in February 2003.


VA has a heightened duty to assist in these cases.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
duty to assist has been met.  In December 2001, the veteran 
indicated no private medical records were outstanding.  All 
identified records are in the claims file, and in response to 
the October 2002 duty to assist letter, the veteran reported 
he had no additional treating sources.  The veteran requested 
VA perform examinations to determine the nature and etiology 
of his claimed disabilities, and pursuant to a December 2004 
Board remand, VA examinations were conducted in April 2005.  
The record also contains a December 2002 VA examination 
report.  

The Joint Motion filed with the Court, dated in August 2006, 
argued that VA failed its heightened duty to assist the 
veteran in this case as it did not properly request and 
search for alternative sources of evidence to support the 
veteran's claims.  In support of its theory, the Joint Motion 
referenced the possibility of establishing the veteran's 
claims through the search of morning reports and/or "buddy 
statements" from fellow service members as to the occurrence 
of his inservice injuries or stressors.  

The Board, however, finds this contention to be without 
merit.  As noted above, the veteran was notified on multiple 
occasions that his complete service medical records could not 
be located and were likely destroyed.  In December 2004, the 
RO sent notice to the veteran that any or all of the 
following listed evidence would help in the processing of the 
veteran's claim, including:

*	The dates of medical treatment 
during service.  Show the name and 
exact location of the dispensary, 
hospital, or other facility where 
you received treatment for this 
condition.  Also, give us your rank 
and organization (division, 
regiment, battalion, company) at the 
time of treatment.

*	Statements from persons who knew you 
when you were in service and know of 
any disability you had while on 
active duty.  These statements 
should describe how and when they 
became aware of the condition(s).  
If the person making the statement 
was on active duty at the time, 
he/she should show his/her service 
number and unit of assignment.  

Thus, contrary to representations made in the Joint Motion, 
the record did indeed show that an attempt was made by the RO 
to obtain verification of the veteran's claims through 
alternative sources.  The veteran's failure to subsequently 
provide any specifics as to his alleged inservice injuries 
prevents a meaningful search of morning reports, and other 
potential records, i.e. military hospitals, etc., to verify 
these inservice incidents.  In addition, the veteran has in 
fact been asked to provide lay statements in support of his 
claims, but chose not to do so.

More importantly, however, the Board's decision herein does 
not deny any of the veteran's claims based solely upon the 
lack of any verified inservice injury or stressor.  As for 
his PTSD claim, the record currently reflects that the 
veteran was awarded a Combat Infantryman Badge during his 
military service.  Thus, his reported inservice stressors are 
presumed valid.  38 U.S.C.A. § 1154 (West 2002).  As seen 
below, the basis for the denial of service connection for 
PTSD is that there is no current competent diagnosis of this 
disorder shown.  38 C.F.R. §§ 3.304(f), 4.125(a).

As for his left hip disorder, the veteran contends that this 
disorder is the result of his inservice jumps as a 
paratrooper.  At his hearing before the Board, the veteran 
testified that he jumped seventeen times during service, and 
that these jumps usually resulted in a hard landing onto his 
left hip.  However, the veteran has never alleged having 
received any inservice treatment for his left hip.  Thus, 
there does not appear to be any pertinent missing service 
medical records in regards to this particular claim.  
Furthermore, accepting the veteran's performance of inservice 
duties as a paratrooper, the medical opinion which was 
obtained in this matter concluded that the veteran's 
seventeen inservice paratroop jumps were less likely as not 
the cause of his current left hip disorder.


Finally, as to his skin disorder, the veteran alleges that 
this condition is the result of his exposure to extremely 
cold weather conditions while in Korea, and that he has had a 
long history of skin problems ever since that time.  In 
support of his claim, the veteran alleged a single incident 
of inservice treatment for a cold injury, which was conducted 
in the field when he went to a first aid station.  
Thereafter, he claims that he treated his skin condition on 
his own for decades.

Reviewing this set of facts, and accepting the veteran's 
inservice exposure to extremely cold weather, the VA examiner 
in July 2005 opined that it was less likely as not that the 
veteran's current skin problem was caused by, or the result 
of, or consistent with, residuals of a frostbite injury.  The 
VA examiner further commented that the diagnosed skin 
disorder, actinic keratosis, was not likely caused by cold 
injury, but likely secondary to sun exposure.  Thus, the 
veteran's inservice exposure to cold weather is not at issue 
in this case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

PTSD

Service connection for PTSD requires, among other things, 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

In this case, the record does not contain medical evidence of 
a current diagnosis of PTSD that conforms to the criteria of 
the DSM-IV.  Both the December 2002 VA examiner and the April 
2005 VA examiner specifically indicated that the DSM-IV 
criteria for an Axis I diagnosis of PTSD had not been met.  
Discussing the specific criteria found in the DSM-IV, each 
examiner explained in detail that although some of the 
criteria had been satisfied in the veteran's case, an 
insufficient number of signs and symptoms existed to allow 
for a diagnosis of PTSD.  Anxiety disorder was the only Axis 
I diagnosis rendered by the VA psychiatric examiners.

Although the record includes a December 2000 letter from the 
Huntington Vet Center in which a diagnosis of PTSD was made, 
this diagnosis is not supported by an examination with 
clinical findings and the rationale for the diagnosis was not 
provided.  Accordingly, it is not shown to conform to the 
DSM-IV.  Accordingly, the probative value of this statement 
is minimal at best in light of the comparably thorough 
opinions rendered by the VA examiners; each reviewed the 
claims file, referenced the criteria of the DSM-IV, and 
provided a thorough rationale.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  The Board notes that although the 
diagnosis of PTSD by the Huntington Vet Center was rendered 
by a competent source and may indeed reflect a diagnosis that 
satisfies a PTSD diagnosis for treatment at that facility, it 
does not satisfy the requirements established for PTSD found 
at section 309.81 of the DSM-IV.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of 38 U.S.C.A. §§  1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent and probative evidence shows the 
veteran does not currently experience the signs and symptoms 
of PTSD consistent with the criteria of the DSM-IV.  
Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2006).  Without a valid diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.

Left Hip

The veteran served in Korea during the Korean conflict.  He 
testified that he registered 17 jumps as a paratrooper and 
that the trauma from these parachute landings caused his 
current left hip disability.  The Board has considered the 
veteran's contention, and while the post-service medical 
records include a diagnosis of osteoarthritis of the left 
hip, the evidence does not establish the veteran has a left 
hip disability related to military service.  

The private medical evidence reflects that the veteran 
underwent a left hip replacement in June 2001, after 
complaining in January 2001 of hip pain that he reported as 
beginning only three years earlier.  This is consistent with 
his September 2004 hearing testimony in which he indicated 
his hip pain began six or seven years earlier.  As previously 
noted, the veteran's service medical records are either lost 
or destroyed and thus not in the claims file.  However, the 
veteran has never stated he sought treatment for or 
complained of a left hip injury in service.  He testified 
that his left hip pain began in the late 1990s.  In June 
2001, the veteran told a private physician that he felt the 
hip problem originated from falling out of a tree 20 years 
earlier.

Likewise, the post-service medical evidence show that the 
veteran's hip arthritis was first medically documented more 
than 45 years after service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

The veteran's testimony and other statements are not 
competent evidence to establish the etiology of his left hip 
disorder.  Neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, the April 2005 VA examiner, noting the veteran's 
history of treatment and complaints, rendered the 
uncontroverted medical opinion that it was "less likely as 
not" that the veteran's hip disorder was caused by service, 
to include as due to his 17 paratrooper jumps.  

The veteran testified that a treating physician told him he 
may have experienced a hip injury years ago that only 
recently started manifesting itself.  There is no such 
medical statement in the record, and the veteran has not 
identified the name or location of this treating source.  The 
veteran's own account of what the physician purportedly said, 
filtered as it is through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the medical evidence of record states 
that the veteran's current hip disorder was not caused by 
service, to include as due to his 17 paratrooper jumps, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.

Skin Disorder, Claimed As Cold Injury Residuals

The veteran testified that he was exposed to extremely cold 
weather conditions in Korea and that he has experienced a 
long history of skin problems since that time.  While the 
post-service medical records include a diagnosis of actinic 
keratosis, the evidence does not establish the veteran has 
residuals of a cold injury, to include the currently 
diagnosed skin disorder that is related to his military 
service.  

Again, the absence of the service medical records does not 
affect the disposition of the claim.  The veteran testified 
that he was treated in service in the field when he went to a 
first aid station.  He further testified that he had been 
self-treating his skin problems for 40 to 50 years with 
hydrocortisone cream.  He has never mentioned that he sought 
professional medical treatment for his skin problems during 
that period.  In fact, the post-service medical evidence show 
that the veteran's actinic keratosis, his only diagnosed skin 
disorder, was first medically documented more than 45 years 
after service on VA examination in April 2005.  See Mense, 1 
Vet. App. at 356.

The veteran's testimony and other statements are not 
competent evidence to establish the etiology of his skin or 
cold injury residuals.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical opinion addressing the 
etiology of the veteran's actinic keratosis is found in the 
April 2005 VA examiner's opinion where it was first 
diagnosed.  The April 2005 VA skin examiner rendered the 
medical opinion that it was less likely as not that the 
veteran's skin condition was caused by military service, to 
include as due to frostbite injury.  The examiner explained 
that x-rays of the feet and hands demonstrated no changes 
characteristic of cold injury.  The examiner added that the 
cause of the veteran's actinic keratosis was likely secondary 
to sun exposure rather than cold injury.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  As there is no evidence of cold injury 
residuals, to include the current skin disorder, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a left hip disorder is denied.

Service connection for cold injury residuals, to include a 
skin disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


